DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the indication".  There is insufficient antecedent basis for this limitation in the claim, and the claim is indefinite as to what “the indication” is supposed to refer. For purposes of applying prior art, claim 11 will be construed as depending from claim 10 which does contain an antecedent indication.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se. See MPEP §2106.03. 
While the preamble of the claims proports to be directed to an apparatus, there are no actual structural elements that would constitute a machine under §101. A command line interface, command line plugins, and a command line orchestration component are all software. Accordingly, claims 12-15 are not directed to a proces, machine, article of manufacture, or composition of matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agarwal et al., “CLAI: A Platform for AI Skills on the Command Line” (hereinafter Agarwal).
Regarding claims 1, 12, and 13, Agarwal teaches a method and apparatus comprising: receiving a text input from a user via a command line interface (pg. 2, section 3.1, “>> <command>”); receiving candidate responses to the text input from a plurality of command line plugins (pg. 5, “Posterior, where all plugins listen and respond,”); selecting a response to the text input from among the candidate responses based on user preferences using a command line orchestration component comprising a reinforcement learning model (pg. 5, “Posterior, where all plugins listen and respond, and let the orchestrator pick the best response (this is the current setup with a selector that picks the skill with the highest confidence)… The posterior option– despite increased latency and computational load – keeps the skill design process independent from the orchestration layer as long as the confidences are well calibrated. This can be achieved by learning from user responses to CLAI actions, either directly from their y/n/e responses or indirectly by observing what command they executed after a suggestion, and gradually adapting a normalizer over the confidences self-reported by the skills.”); and responding to the input based on the selected response (pg. 4, figure 5).
	Regarding claim 2, Agarwal teaches the method of claim 1, further comprising: identifying the command line plugins and transmitting the text input to each of the command line plugins (pg. 5, “Posterior, where all plugins listen and respond, and let the orchestrator pick the best response (this is the current setup with a selector that picks the skill with the highest confidence).”).
	Regarding claim 3, Agarwal teaches the method of claim 1, further comprising: identifying the command line plugins from a plurality of installed command line plugins, and refraining from transmitting the text input to at least one of the installed command line plugins (pg. 5, “In general, there are at least two orchestration methods: apriori, where the orchestrator
acts as a filter and decides which plugin to invoke based on the input; and Posterior, where all plugins listen and respond, and let the orchestrator pick the best response (this is the current setup with a selector that picks the skill with the highest confidence).”). 
	Regarding claim 4, Agarwal teaches the method of claim 1, wherein responding the text input comprises: presenting the selected response to the user as a text response via the command line interface (pg. 4, fig. 6, “bash-3.2$ puthon	bash: puthon: command not found 	Maybe you want to try: python”). 
	Regarding claim 5, Agarwal teaches the method of claim 1, wherein responding the text input comprises: identifying a software program based on the selected response, and executing the software program (pg. 5, “Posterior, where all plugins listen and respond, and let the orchestrator pick the best response… nlc2cmd This is the canonical example of a natural language interface to the terminal. It connects to a Watson Assistant instance to interpret user intents, and translate those to the appropriate tar and grep commands.”). 
	Regarding claim 6, Agarwal teaches the method of claim 1, further comprising: obtaining information from a knowledge base based on the text input, wherein the selected response comprises the information (pg. 4, fig. 5, gives man chown page in response to “how do I change the file owner?”; pg. 5, “Man Page Explorer This agent interprets questions posted in natural language, and responds with the most relevant command it can find from the manual (man) pages already installed in the system. It also augments its response with a concise description of the man page of the suggested command using the tldr plugin. This is an illustration of both natural language support as well as plugin integration.”). 
	Regarding claim 7, Agarwal teaches the method of claim 1, wherein: the command line plugins include at least one machine learning based command line plugin (pg. 2, section 3, “At the core of CLAI are AI plugins or “skills” that monitor every user action on the terminal, as shown in Figure 1. This is equivalent to the notion of skills in IBM’s Watson Assistant (https://ibm.co/2LblJ70) or Amazon’s Alexa (https://amzn.to/2ZH9Olp) – a skill is a function that can perform microtasks. Every command that the user types is piped through the backend and broadcast to all the actively registered skills associated with that user’s session on the terminal. In this manner, a skill can autonomously decide to respond to any event on the terminal based on its capabilities and its confidence in its returned answer.”). 
	Regarding claim 10, Agarwal teaches the method of claim 1, further comprising: prompting the user to accept or reject the selected response; and receiving an indication from the user based on the prompting, wherein the responding is based on the indication (pg. 3, fig. 4, “Suggests: man javac (y/n/e) e…choose yes[y] or not[n] or explain[e] n”). 
	Regarding claim 11, Agarwal teaches the method of claim 1, further comprising: updating parameters of the command line orchestration component based on the indication (pg. 5, “This can be achieved by learning from user responses to CLAI actions, either directly from their y/n/e responses or indirectly by observing what command they executed after a suggestion, and gradually adapting a normalizer over the confidences self-reported by the skills.”). 
	Regarding claim 14, Agarwal teaches the apparatus of claim 12, wherein: the plurality of command line plugins includes a command line interpreter (pg. 4, “CLAI makes the Bash
environment available to a skill developer via a generic “environment” API, so that the developer does not have to deal with interfacing issues and can instead focus on building their
AI plugins. In order to make this very familiar to the AI community, this interface to the Bash environment allows execution of actions and sensing of the result of those actions in a manner very similar to the classic AI agent architecture.”, Bash being a well known command line interpreter). 
	Regarding claim 15, Agarwal teaches the apparatus of claim 12, wherein: the command line orchestration component is configured to prompt the user to accept or reject the selected response, wherein parameters of the command line orchestration component are fine-tuned based on the prompting (pg. 5, “This can be achieved by learning from user responses to CLAI actions,
either directly from their y/n/e responses or indirectly by observing what command they executed after a suggestion, and gradually adapting a normalizer over the confidences self-reported by the skills.”). 
	Regarding claim 16, Agarwal teaches a method of training a machine learning model, the method comprising receiving a text input from a training user via a command line interface (pg. 2, section 3.1, “>> <command>”); receiving candidate responses to the text input from a plurality of command line plugins and selecting a response to the text input from among the candidate responses using a command line orchestration component comprising a reinforcement learning model (pg. 5, “Posterior, where all plugins listen and respond, and let the orchestrator pick the best response (this is the current setup with a selector that picks the skill with the highest confidence)… The posterior option– despite increased latency and computational load – keeps the skill design process independent from the orchestration layer as long as the confidences are well calibrated. This can be achieved by learning from user responses to CLAI actions, either directly from their y/n/e responses or indirectly by observing what command they executed after a suggestion, and gradually adapting a normalizer over the confidences self-reported by the skills.”); presenting the selected response to the user via the command line interface (pg. 3, fig. 4, “Suggests: man javac (y/n/e)”); receiving feedback from the training user based on the presenting (pg. 3, fig. 4, “choose yes[y] or not [n] or explain[e]   n”, i.e. user provided the “n” feedback); and updating parameters of the command line orchestration component based on the feedback (pg. 5, “This can be achieved by learning from user responses to CLAI actions, either directly from their y/n/e responses or indirectly by observing what command they executed after a suggestion, and gradually adapting a normalizer over the confidences self-reported by the skills.”). 
Regarding claim 19, Agarwal teaches the method of claim 16. Agarwal further teaches receiving additional feedback from an end user (pg. 3, fig. 4, “Suggests: man javac (y/n/e) e…choose yes[y] or not[n] or explain[e] e”); and tuning the command line orchestration component based on the additional feedback (pg. 5, “This can be achieved by learning from user responses to CLAI actions, either directly from their y/n/e responses or indirectly by observing what command they executed after a suggestion, and gradually adapting a normalizer over the confidences self-reported by the skills.”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal as applied to claim 16 above, and further in view of Upadhyay et al., “A Bandit Approach to Posterior Dialog Orchestration Under a Budget” (hereinafter Upadhyay).
Regarding claim 17, Agarwal teaches the method of claim 16 wherein the parameters are updated using the feedback (pg. 5, “This can be achieved by learning from user responses to CLAI actions, either directly from their y/n/e responses or indirectly by observing what command they executed after a suggestion, and gradually adapting a normalizer over the confidences self-reported by the skills. The ability to learn such patterns can also be used to eventually realize a healthy mix of apriori and posterior orchestration strategies [Upadhyay et al., 2019]”), but doesn’t explicitly teach using a computed reward function. However, Upadhyay teaches computing a reward function based on the feedback, wherein the parameters are updated based on the reward function (pg. 5, section 4.1 Context Attentive Thompson Sampling with Observations, “a reward rk(t) is obtained for choosing an arm k, and finally the relevant parameters are updated”; pg. 8, “a thumbs up/down feature that allows users to provide individual feedback to each of the responses.”). One of ordinary skill in the art before the effective filing date would have been motivated to modify Agarwal to utilize the reward function of Upadhyay so that “the confidences are well calibrated” (Agarwal, pg. 5). 
Regarding claim 18, Agarwal teaches the method of claim 16. Agarwal does not explicitly teach that the reinforcement learning model comprises a contextual bandit model. However, Upadhyay teaches that the reinforcement learning model comprises a contextual bandit model (pg. 4, “The combinatorial task of selecting the best subset of features is treated as a contextual combinatorial bandit (CCB) problem, and the subsequent decision-making (action selection) task as a contextual bandit problem solved by Contextual Thompson Sampling (CTS), respectively.”). One of ordinary skill in the art before the effective filing date would have been motivated to modify Agarwal to utilize the CATSO of Upadhyay so that “the confidences are well calibrated” (Agarwal, pg. 5).

Allowable Subject Matter
Claims 8, 9, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Papaioannou et al., “Alana: Social Dialogue using an Ensemble Model and a Ranker trained on User Feedback” teaches an ensemble of bots to choose system responses.
Chakraborti et al., “UbuntuWorld 1.0 LTS - A Platform for Automated Problem Solving & Troubleshooting in the Ubuntu OS” teaches automated technical support for Ubuntu using reinforcement learning. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W WATHEN whose telephone number is (571)270-5570. The examiner can normally be reached M-F 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. WATHEN
Primary Examiner
Art Unit 2198



/BRIAN W WATHEN/            Primary Examiner, Art Unit 2198